

116 HR 3727 IH: To require the Secretary of Defense to establish a process for the inspection of facilities used to house, detain, screen, and review migrants and refugees, and for other purposes.
U.S. House of Representatives
2019-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3727IN THE HOUSE OF REPRESENTATIVESJuly 11, 2019Mr. Peters introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to establish a process for the inspection of facilities used to
			 house, detain, screen, and review migrants and refugees, and for other
			 purposes.
	
 1.Inspection of facilities used to house, detain, screen, and review migrants and refugeesThe Secretary of Defense, in coordination with the Comptroller General of the United States, the Secretary of Homeland Security, and the Secretary of Health and Human Services shall establish a process under which the Comptroller General, the Inspector General of the Department of Homeland Security, and the Inspector General of the Department of Health and Human Services, as appropriate, may be provided with access to Government-owned or Department of Defense-owned installations where there are facilities used to house, detain, screen, or review migrants, refugees, or other persons recently arriving in the United States for purposes of conducting surprise inspections of such facilities.
		